Citation Nr: 0318659	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  96-48 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), initially rated as 50 percent 
disabling, effective from August 1995 to December 1999.

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from August 1942 to September 
1945.

This appeal came to the Board of Veterans' Appeals (Board) 
from May 1996 and later RO decisions that determined no new 
and material evidence had been received to reopen a claim for 
service connection for a skin condition, and granted service 
connection for PTSD and assigned a 10 percent rating for this 
disorder, effective from August 1995.  In June 1999, the 
Board remanded the issue of entitlement to a higher rating 
for the PTSD to the RO for additional action.  In a July 2000 
decision, the Board denied the application to reopen the 
claim for service connection for a skin condition and 
remanded the issue of entitlement to a higher rating for PTSD 
to the RO for additional development.

A March 2003 RO rating decision increased the evaluation for 
the PTSD from 10 to 50 percent, effective from August 1995, 
and from 50 to 100 percent, effective from December 1999.  
The veteran continues to disagree with the evaluation for the 
PTSD from August 1995 to December 1999.  Inasmuch as a higher 
evaluation is potentially available for the PTSD from August 
1995 to December 1999, and the issue of an increased 
evaluation for the PTSD was already in appellate status at 
the time of the March 2003 RO rating decision, the Board will 
consider entitlement to an increased evaluation for the PTSD 
for the period from August 1995 to December 1999.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The PTSD was manifested primarily by depression, anxiety, 
panic episodes, recollections of events during World War II, 
occasional ideas of reference, disruptive sleep, startle 
response, and avoidant behavior that produced total 
occupational and social impairment and rendered him 
demonstrably unable to obtain or retain gainful employment 
from August 1995 to December 1999.


CONCLUSION OF LAW

The criteria for a total rating for PTSD for the period from 
August 1995 to December 1999 are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.132, Code 9411, 
effective prior to November 7, 1996, and 4.130, Code 9411, 
effective as of November 7, 1996.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for an increased evaluation for PTSD, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the severity of the PTSD.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In an April 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claim.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

VA medical reports show that the veteran was treated and 
evaluated for psychiatric problems from the mid-1990's to 
2003.  The more salient medical reports are discussed below.

A VA report of the veteran's outpatient treatment in June 
1995 reveals that he was tearful, had crying episodes, and 
had recurrent flashbacks.  The assessments were severe PTSD, 
and depression with anxious mood.

The veteran underwent a VA psychiatric examination in October 
1995.  He reported 2 marriages.  His first wife died of 
kidney disease and he had no children from this marriage.  He 
had been married to his second wife since 1968 and he had 2 
children from this marriage, a son (25 years of age) and a 
daughter (27 years of age).  He reported crying a lot.  He 
gave a history of depression, panic feelings, and reported 
that he heard voices.  He reported sleeping only up to 3 
hours per night.  He reported dreaming of experiences in 
service.  The diagnosis was PTSD.  It was noted that he had 
physical problems, that he did not work, that he had not 
worked for 4 years, and that he appeared unemployable.

A VA letter dated in December 1996 notes that the veteran was 
being treated for ongoing emotional problems despite 
anxiolytics.  It was noted that he had ongoing disturbed 
sleep, "sinking" feeling, depressed mood, lability of mood, 
nightmares, and recurring vivid memories of previous delicate 
assignments and experiences during World War II.  The 
signatory, a psychiatrist, noted that the veteran was unable 
to work due to recurrent associated symptoms, severe anxiety, 
depression, avoidant behavior, recurrent PTSD symptoms, and 
continued individual group therapy.

The veteran testified at a hearing in July 1997.  His 
testimony was to the effect that he received ongoing 
treatment for psychiatric problems and that his PTSD was more 
severe than rated.

The veteran underwent a VA psychiatric examination in 
September 1997.  It was noted that he had been attending 
group therapy once a week for 3 years.  He reported spending 
the day walking, gardening, and going to church.  He reported 
not getting along well with other people and that he was 
irritable.  His discourse was tangential.  He reported 
hearing voices.  The Axis I diagnosis was PTSD.  The Axis V 
diagnosis or GAF was 65.  The examiner's overall impression 
was that the veteran had mild to moderate psychiatric 
incapacity related to PTSD.  It was noted that the veteran 
was retired and not capable of working, and that he had some 
difficulty maintaining speech relevant to the topic of 
conversation.

A VA report of the veteran's outpatient treatment in August 
1999 reveals that he was tearful and had a depressed mood.  
It was noted that he had lost his wife about 4 months ago.  
He was found to have severe PTSD.

The veteran underwent a VA psychiatric examination in 
December 1999.  He was misty eyed and depressed.  He was 
oriented, alert, and cooperative.  He admitted feeling 
overwhelmed, disorganized, hopeless, and worthless, but not 
suicidal.  There were no homicidal ideations.  He reported 
flashbacks.  The assessment was severe PTSD with recurrent 
symptoms, depressed and poor deteriorating self care, and 
bereavement.  The GAF was 35.

The veteran testified before the undersigned sitting at the 
RO in January 2000.  His testimony was to the effect that he 
had various PTSD symptoms that required continuous treatment 
and that his PTSD was more severe than rated.  

The veteran underwent a VA psychiatric examination in March 
2003 pursuant to the July 2000 Board remand in order to 
determine the severity of the PTSD and to obtain an opinion 
as to the reason for the fluctuating GAF scores.  He 
described his mood as having been depressed and his affect 
was consistent with this statement.  He appeared depressed at 
times, becoming tearful when discussing life events that 
contributed to his psychological state.  His speech was 
tangential and circumstantial.  The content of his speech 
reflected feelings of hopelessness and he   endorsed passive 
suicidal ideations with no intent or plan.  He was 
preoccupied with events that occurred during World War II.  
The Axis I diagnosis was PTSD.  The GAF was 40.  The examiner 
opined that the PTSD was moderate and that it was likely that 
the veteran experienced fluctuation in the capacity to 
function based on life events that led to fluctuating GAF 
scores.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

A 50 percent rating for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas, 1 
Vet. App. 308 (1991).  Revised regulations do not allow for 
their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date.  VAOPGCPREC 3-2000.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

In this case, the RO has evaluated the PTSD as 50 percent 
disabling, effective from August 1995, and as 100 percent 
disabling, effective from December 1999.  The question now 
for the Board to decided is whether the veteran's PTSD 
symptoms from August 1995 to December 1999 produce such 
impairment as to support the assignment of a rating in excess 
of 50 percent.

The reports of the veteran's VA psychiatric evaluations from 
June 1995 to December 1999 show that his PTSD was manifested 
by various symptoms, including depression, anxiety, panic 
episodes, recollections of events during World War II, 
occasional ideas of reference, disruptive sleep, startle 
response, and avoidant behavior.  Testimony from the veteran 
in July 1997 and January 2000 is to the effect that his PTSD 
was more severe than rated, and the March 2003 RO rating 
decision increased the evaluation for this disorder to 50, 
effective from August 1995, and to 100 percent, effective 
from December 1999.  

The VA reports of his psychiatric evaluations in June 1995, 
August 1999, and December 1999 all indicate the presence of 
severe PTSD.  At the December 1999 VA examination, a GAF 
(global assessment of functioning) of 35 was assigned, 
whereas, a GAF of 65 was assigned at the September 1997 VA 
psychiatric examination.

A GAF of 31 to 40 indicates some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  A GAF of 61 to 70 indicates some mild 
symptoms or some difficulty in social, occupational or school 
functioning, but generally functioning pretty well and has 
some meaningful interpersonal relationships.  GAF's are 
defined under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Third or Fourth Edition (DSM III or DSM IV) that 
is to be used in the evaluation of the veteran's psychiatric 
disability.  38 C.F.R. § 4.125 (2002).  In March 2003, the 
veteran underwent a VA examination pursuant to the July 2000 
Board remand in order to obtain an opinion as to the reason 
for the fluctuating GAF scores.  The examiner opined that it 
was likely that the veteran experienced fluctuation in the 
capacity to function based on life events that led to the 
fluctuating GAF scores.

Some of the VA medical reports indicate that the veteran was 
unemployable due to his PTSD symptoms, whereas, other VA 
medical reports indicate that his unemployability is due to 
the combination of impairments caused by his physical and 
mental disabilities.  There is no medical evidence to rebut 
the medical opinion that the veteran is unable to work due to 
manifestations of the PTSD.

After consideration of all the evidence, the Board finds that 
it is essentially in equipoise as to whether or not the 
veteran's PTSD meets the criteria for a total rating from 
August 1995 to December 1999 under diagnostic code 9411.  
Under the circumstances, the veteran prevails on his claim 
for a higher rating for the PTSD for this period with 
application of the benefit-of-the-doubt doctrine.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In view of the above, the Board finds that the evidence shows 
the veteran's PTSD was manifested primarily by depression, 
anxiety, panic episodes, recollections of events during World 
War II, occasional ideas of reference, disruptive sleep, 
startle response, and avoidant behavior that produced total 
occupational and social impairment and rendered him 
demonstrably unable to obtain or retain gainful employment 
from August 1995 to December 1999.  Hence, the evidence 
supports the assignment of a total rating for the PTSD, 
effective from August 1995, under the criteria of diagnostic 
code 9411, effective prior to November 7, 1996; and supports 
the total rating for the PTSD from November 7, 1996, under 
the criteria of diagnostic code 9411, effective prior to and 
as of that date.


ORDER

An increased evaluation of 100 percent for the PTSD for the 
period from August 1995 to December 1999 is granted, subject 
to the regulations applicable to the payment of monetary 
benefits.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

